DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The filing date of the present application is 06/03/2019.


Claim Objections
Claims 18-20 is objected to because of the following informalities: 
Claim 18 recites “Computer readable storage media…” instead, Examiner suggests to start the sentence with “A computer readable storage media…” in order to stay consistent with the other two independent claims.  Appropriate correction is required.
Claims 19-20 are objected for dependency of independent claim 18. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are:
“data component”, “clustering component”, “membership function component”, “activation level component”, “crisp input component” and “fuzzy input component” in claim 12
“training component”, “activation level component”, “crisp input component” and “fuzzy input component” in claim 13
“on-line component”, “activation level component”, “crisp input component” and “fuzzy input component” in claim 14
“Classification component” in claim 15
“Crisp input component and fuzzy input component” in claim 16

The closest part of the specification disclosing “data component”, “clustering component”, “membership function component”, “activation level component”, “crisp input component”, “Classification component”, “on-line component” and “fuzzy input component” are found at paragraphs [0040] which state:
[0015] “Turning to FIG. 9 , a schematic block diagram illustrating components of a neural network processing component 900 , according to one embodiment , is shown . The neural network processing component 900 may provide training of neural networks and / or processing of data using a neural network according to any of the embodiments or functionality discussed herein. The neural network processing component 900 includes a training data component 902 a clustering component 904 , a membership function component 906, an activation level component 908 , a crisp input component 910 , a fuzzy input component 912 , a classification component 914 , a training component 916 , and an on - line component 918. The components 902-918 are given by way of illustration only and may not all be included in all embodiments. In fact, some embodiments may include only one or any combination of two or more of the components 902-918. For example, some of the components 902-918 may be located outside or separate from the neural network processing component 900”
[0088] “Further, where appropriate, functions described herein can be performed in one or more of: hardware, software, firmware, digital components, or analog components. For example, one or more application specific integrated circuits (ASICs) can be programmed to carry out one or more of the systems and procedures described herein. Certain terms are used throughout the description and claims to refer to 

However, the above cited portion of the specifications does not have structural support for “data component”, “clustering component”, “membership function component”, “activation level component”, “crisp input component”, “Classification component”, “on-line component” and “fuzzy input component”” in the specification.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 9-10 and 12-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim limitation “data component”, “clustering component”, “membership function component”, “activation level component”, “crisp input component”, “Classification component”, “on-line component” and “fuzzy input component”” in claims 12-16 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Limitation from above claims is devoid of any structure that performs the function in the claim and furthermore, the specification does not provide sufficient structure to perform the function as recited in this claim as previously stated under 112f. Therefore, the claims are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim 17 is also rejected for dependency of claim 16. 
In addition, the term “desired output” in claims 9 and 10 is a relative term which renders the claim indefinite.  The term “desired” is not defined by the claim, the specification does not provide a standard for ascertaining the 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 18-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed towards non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subjected matter because the claimed invention is directed towards signals per se.
Looking to the originally filed specification, paragraph [0083] discloses “Computer-readable media that store computer-executable instructions are computer storage media (devices). Computer-readable media that carry computer-executable instructions are transmission media. Thus, by way of example, and not limitation, implementations of the disclosure can comprise at least two distinctly different kinds of computer- readable media: computer storage media (devices) and transmission media.” of claim 18 and its dependents may encompass transitory signals, and is thus directed towards signals per se. Examiner suggests amending claim 18 and its dependents to recite a "A non-transitory computer readable storage media…”.  Appropriate correction is required.

Claims 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed system can be implemented purely in software. Claim 18 recites “Computer readable storage media storing instructions that, when executed by one or more processors…” the claims are directed to program, not the medium thus the claims can still be construed as purely software. Software per se that is not tied to a tangible medium, such as a computer readable storage medium, is non-statutory subject matter. MPEP §2106 clearly lists “computer program per se” as non-statutory. Examiner suggested to amend claim 18 as “a computer program product comprising a computer readable storage medium storing a computer program”. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sevakula et al. (“Data Preprocessing methods for Sparse Auto-encoder based Fuzzy Rule Classifier”, hereinafter: Sevakula). 
Regarding claim 1 
Sevakula teaches a method for reducing dimensionality and improving neural network operation in light of uncertainty or noise, (pg. 1 right col “we proposed a novel method for reducing the size of fuzzy rule base with help of Sparse Auto-encoders(SA). SAs are well known for generating compact feature representations. The paper used SAs for reducing the dimensionality of input while making sure that information is satisfactorily preserved.”)
the method comprising: receiving raw data comprising a plurality of samples, (FIG. 1 shows receiving plurality of raw input features)
wherein each sample comprises a plurality of input features; (FIG. 1 shows plurality of input features)
generating fuzzy data based on the raw data; (Examiner notes that Fig. 2 shows input features for both real data feature and categorical get preprocessed new feature which corresponds to generating fuzzy data based on the input feature[corresponds to raw data] and the preprocessing steps include clustering using fuzzy membership function see pg. 4 left col “Our goal for preprocessing is to enable the SA model to work for all data sets. With real data, two cases are possible. First case is when numerical range of values is different for different attributes, which is treated by some kind of data normalization. We plan to use fuzzy membership functions (MFs) for this process as using them is a form of non-linear normalization. Second case which happens often is that data may be naturally segregated in groups, with gaps in between. Therefore normalizing the entire data with a single set of parameters may not be best; instead normalizing each group of data with its own set of parameters might show the variety in data in a much better manner. To account for this case, we plan to use clustering methods to naturally recognize the segregated groups and accordingly find their parameters for normalization. The algorithm for the entire method is given below.”)
and inputting the raw data and the fuzzy data into an input layer of a neural network autoencoder. (Examiner notes that the input features[correspond to raw data] and the preprocessed New features are feed into autoencoder neural network model as shown on Fig. 2 “Stacked Sparse Auto-Encoder Model with pre-processing”)

Regarding claim 2
Sevakula teaches the method of claim 1. 
Sevakula further teaches wherein generating the fuzzy data comprises determining a plurality of clusters based on a body of training data comprising a plurality of samples. (pg. 4 left col “The division of input feature into k fuzzy regions provide Sparse Auto-encoder extra freedom to learn non-linear relationships and may result in more useful features after SA learning. The use of k-means clustering allows similar feature values to be grouped together and increases the significance of membership function and regions. It may be noted that in the process, the number of features after pre-processing would increase.”)

Regarding claim 3
Sevakula teaches the method of claim 2. 
Sevakula further teaches wherein generating the fuzzy data further comprises generating a plurality of membership functions, wherein the plurality of membership functions comprises a membership function for each of the plurality of clusters. (Pg. 4 left col section A “We plan to use fuzzy membership functions (MFs) for this process as using them is a form of non-linear normalization. Second case which happens often is that data may be naturally segregated in groups, with gaps in between. Therefore normalizing the entire data with a single set of parameters may not be best; instead normalizing each group of data with its own set of parameters might show the variety in data in a much better manner”)

Regarding claim 4 
Sevakula teaches the method of claim 3. 
Sevakula further teaches wherein generating the fuzzy data comprises calculating a degree of activation for one or more of the plurality of membership functions for a specific sample, (see training Phase step 2-3 “Given a sample, the fuzzy regions where the input and output vector lie, i.e. where their membership value is maximum, those regions are recognized and a fuzzy rule is formulated. In this manner all fuzzy rules are formulated. Steps 3 and 4 are followed for resolving conflicts amongst rules. Step 3 Calculate βP where P is the class label and varies from {1,2,3,....}. In (1), k ∈ P refers to all samples for a given rule that has P as the output class label and j refers to dimension of input data… where µkj (xkj ) is activation of max membership function for feature j of an input x having n features.”) 
wherein the specific sample comprises a training sample or a real-world sample. (pg. 2 right col second paragraph “The cost function for an auto-encoder is given by (5). W and b refers to weight matrix and bias vector respectively. The second term in (5) is used as a regularization term and the term λ controls its importance in the equation. m refers to the number of training samples, y refers to desired output, nl refers to number of neurons in hidden layer l while sl refers to number of hidden layers.”)
Regarding claim 5
Sevakula teaches the method of claim 4. 
Sevakula further teaches wherein inputting the fuzzy data comprises inputting the degree of activation for one or more of the plurality of membership functions into one or more input nodes in an input layer of the autoencoder. (See training Phase step 2-3 on pg. 4 “Given a sample, the fuzzy regions where the input and output vector lie, i.e. where their membership value is maximum, those regions are recognized and a fuzzy rule is formulated. In this manner all fuzzy rules are formulated. Steps 3 and 4 are followed for resolving conflicts amongst rules. Step 3 Calculate βP where P is the class label and varies from {1,2,3,....}. In (1), k ∈ P refers to all samples for a given rule that has P as the output class label and j refers to dimension of input data… where µkj (xkj ) is activation of max membership function for feature j of an input x having n features.” Examiner notes that both input feature and preprocessed New Features are input into autoencoder neural network model on FIG. 2 and also see pg. 4 left col “Our goal for preprocessing is to enable the SA model to work for all data sets. With real data, two cases are possible. First case is when numerical range of values is different for different attributes, which is treated by some kind of data normalization. We plan to use fuzzy membership functions (MFs) for this process as using them is a form of non-linear normalization. Second case which happens often is that data may be naturally segregated in groups, with gaps in between. Therefore normalizing the entire data with a single set of parameters may not be best; instead normalizing each group of data with its own set of parameters might show the variety in data in a much better manner”)

Regarding claim 6 
Sevakula teaches the method of claim 1. 
Sevakula further teaches wherein generating the fuzzy data comprises calculating a degree of activation for one or more membership functions determined based on training data, (see training Phase step 2-3 on pg. 4 “Given a sample, the fuzzy regions where the input and output vector lie, i.e. where their membership value is maximum, those regions are recognized and a fuzzy rule is formulated. In this manner all fuzzy rules are formulated. Steps 3 and 4 are followed for resolving conflicts amongst rules. Step 3 Calculate βP where P is the class label and varies from {1,2,3,....}. In (1), k ∈ P refers to all samples for a given rule that has P as the output class label and j refers to dimension of input data… where µkj (xkj ) is activation of max membership function for feature j of an input x having n features.”)
wherein the specific sample comprises a training sample or a real-world sample. (Pg. 2 right col second paragraph “The cost function for an auto-encoder is given by (5). W and b refers to weight matrix and bias vector respectively. The second term in (5) is used as a regularization term and the term λ controls its importance in the equation. m refers to the number of training samples, y refers to desired output, nl refers to number of neurons in hidden layer l while sl refers to number of hidden layers.”)
Regarding claim 7
Sevakula teaches the method of claim 6. 
Sevakula further teaches wherein inputting the fuzzy data comprises inputting the degree of activation for one or more of the plurality of membership functions into one or more input nodes in an input layer of the autoencoder. (See training Phase step 2-3 on pg. 4 “Given a sample, the fuzzy regions where the input and output vector lie, i.e. where their membership value is maximum, those regions are recognized and a fuzzy rule is formulated. In this manner all fuzzy rules are formulated. Steps 3 and 4 are followed for resolving conflicts amongst rules. Step 3 Calculate βP where P is the class label and varies from {1,2,3,....}. In (1), k ∈ P refers to all samples for a given rule that has P as the output class label and j refers to dimension of input data… where µkj (xkj ) is activation of max membership function for feature j of an input x having n features.” Also see pg. 4 left col section A “We plan to use fuzzy membership functions (MFs) for this process as using them is a form of non-linear normalization. Second case which happens often is that data may be naturally segregated in groups, with gaps in between. Therefore normalizing the entire data with a single set of parameters may not be best; instead normalizing each group of data with its own set of parameters might show the variety in data in a much better manner”)

Regarding claim 8 
Sevakula teaches the method of claim 1. 
Sevakula further teaches wherein inputting the raw data and the fuzzy data comprises inputting during training of autoencoder. (Examiner notes that both input feature and preprocessed New Features are input into autoencoder neural network model on FIG. 2 and also see pg. 4 left col “Our goal for preprocessing is to enable the SA model to work for all data sets. With real data, two cases are possible. First case is when numerical range of values is different for different attributes, which is treated by some kind of data normalization. We plan to use fuzzy membership functions (MFs) for this process as using them is a form of non-linear normalization. Second case which happens often is that data may be naturally segregated in groups, with gaps in between. Therefore normalizing the entire data with a single set of parameters may not be best; instead normalizing each group of data with its own set of parameters might show the variety in data in a much better manner”)
Regarding claim 11
Sevakula teaches the method of claim 1. 
Sevakula further teaches the method further comprising stacking one or more autoencoder layers during training to create a deep stack of auto encoders. (FIG. 1-2 shows stacked autoencoders with multiple layers see pg. 3 and 4 “Fig. 2 Stacked Sparse Auto-Encoder Model with pre-processing”) 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Sevakula et al. (“Data Preprocessing methods for Sparse Auto-encoder based Fuzzy Rule Classifier”, hereinafter: Sevakula) in view of Petridis et al. (“Deep Complementary Bottleneck Features for visual Speech Recognition”, hereinafter: Petridis). 
Regarding claim 9
Sevakula teaches the method of claim 1. 
Sevakula further teaches and training remaining autoencoder layers and the one or more additional neural network layers for a desired output; (Pg. 2 right col section B “For finding the class of a test input vector x, calculate αP for each class. The class receiving the maximum α is selected as the output class i.e predicted class.” Also see Section A “The cost function for an auto-encoder is given by (5). W and b refers to weight matrix and bias vector respectively. The second term in (5) is used as a regularization term and the term λ controls its importance in the equation. m refers to the number of training samples, y refers to desired output, nl refers to number of neurons in hidden layer l while sl refers to number of hidden layers.”)
Sevakula does not teach the method further comprising: removing an output layer of the autoencoder and adding one or more additional neural network layers.
Petridis teaches the method further comprising: removing an output layer of the autoencoder (pg. 2305 left col first paragraph “Then the decoding layers of the autoencoder are removed and replaced with classification layers and a softmax output layer in order to make the low dimensional representation more discriminative for visual speech recognition.”)
and adding one or more additional neural network layers; (pg. 2305 left col “In the second stage, we remove the decoding layers and add two classification layers followed by an output softmax layer.”)
Sevakula and Petridis are analogous art because they are both directed to neural network. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sevakula to incorporate the teaching of Petridis to include deep autoencoder with deep complementary bottleneck features for visual recognition.
One of ordinary skill in the art would have been motivated to make this modification in order to provide “an improve deep autoencoder with a bottleneck layer in order to reduce the dimensionality of the image” as disclosed by Petridis (abstract “To the best of our knowledge, this is the first work that extracts DBNFs for visual speech recognition directly from pixels. We first train a deep autoencoder with a bottleneck layer in order to reduce the dimensionality of the image. Then the autoencoder’s decoding layers are replaced by classification layers which make the bottleneck features more discriminative. Discrete Cosine Transform (DCT) features are also appended in the bottleneck layer during training in order to make the bottleneck features complementary to DCT features.”). 

Regarding claim 10
Sevakula in view of Petridis teaches the method of claim 9. 
Petridis further teaches wherein the one or more additional neural network layers comprise one or more classification layers and wherein the desired output comprises a classification. (Abstract “Then the autoencoder’s decoding layers are replaced by classification layers which make the bottleneck features more discriminative. Discrete Cosine Transform (DCT) features are also appended in the bottleneck layer during training in order to make the bottleneck features complementary to DCT features.” Also see pg. 2305 left col “In the second stage, we remove the decoding layers and add two classification layers followed by an output softmax layer.”)
Sevakula and Petridis are analogous art because they are both directed to neural network. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sevakula to incorporate the teaching of Petridis to include deep autoencoder with deep complementary bottleneck features for visual recognition.
One of ordinary skill in the art would have been motivated to make this modification in order to provide “an improve deep autoencoder with a bottleneck layer in order to reduce the dimensionality of the image” as disclosed by Petridis (abstract “To the best of our knowledge, this is the first work that extracts DBNFs for visual speech recognition directly from pixels. We first train a deep autoencoder with a bottleneck layer in order to reduce the dimensionality of the image. Then the autoencoder’s decoding layers are replaced by classification layers which make the bottleneck features more discriminative. Discrete Cosine Transform (DCT) features are also appended in the bottleneck layer during training in order to make the bottleneck features complementary to DCT features.”). 

Claims 12-14, 16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sevakula et al. (“Data Preprocessing methods for Sparse Auto-encoder based Fuzzy Rule Classifier”, hereinafter: Sevakula) in view of Yumer et al. (US Pat No. 10552730 B3). 
Regarding claim 12
Sevakula teaches a system comprising a training data …configured to obtain raw data comprising a plurality of training samples; (FIG. 1 shows receiving plurality of raw input features)
a clustering …configured to identify a plurality of groups or clusters within the raw data; (pg. 4 left col section A “Therefore normalizing the entire data with a single set of parameters may not be best; instead normalizing each group of data with its own set of parameters might show the variety in data in a much better manner. To account for this case, we plan to use clustering methods to naturally recognize the segregated groups and accordingly find their parameters for normalization.”)
(pg. 4 left col “Our goal for preprocessing is to enable the SA model to work for all data sets. With real data, two cases are possible. First case is when numerical range of values is different for different attributes, which is treated by some kind of data normalization. We plan to use fuzzy membership functions (MFs) for this process as using them is a form of non-linear normalization…)
wherein the plurality of membership functions comprise a membership function for each of the plurality of groups or clusters; (pg. 4 left col “Our goal for preprocessing is to enable the SA model to work for all data sets. With real data, two cases are possible. First case is when numerical range of values is different for different attributes, which is treated by some kind of data normalization. We plan to use fuzzy membership functions (MFs) for this process as using them is a form of non-linear normalization… Gaussian Bell membership function is defined for each cluster, and a new feature is made for each of the K clusters. The parameters for the membership function is defined based on the data values found in that cluster. Gaussian Bell membership function is given by… Consider j th cluster from i th feature data. The minimum and maximum values of the cluster data are found, and are denoted by minij and maxij.”)
an activation level …configured to determine an activation level for at least one membership function based on features of a sample; (See training Phase step 2-3 on pg. 4 “Given a sample, the fuzzy regions where the input and output vector lie, i.e. where their membership value is maximum, those regions are recognized and a fuzzy rule is formulated. In this manner all fuzzy rules are formulated. Steps 3 and 4 are followed for resolving conflicts amongst rules. Step 3 Calculate βP where P is the class label and varies from {1,2,3,....}. In (1), k ∈ P refers to all samples for a given rule that has P as the output class label and j refers to dimension of input data… where µkj (xkj ) is activation of max membership function for feature j of an input x having n features.” Also see pg. 4 left col section A “We plan to use fuzzy membership functions (MFs) for this process as using them is a form of non-linear normalization. Second case which happens often is that data may be naturally segregated in groups, with gaps in between. Therefore normalizing the entire data with a single set of parameters may not be best; instead normalizing each group of data with its own set of parameters might show the variety in data in a much better manner”)
a crisp input …configured to input features of the sample into a first set of input nodes of an autoencoder; (Examiner notes that the input features[corresponds to raw/crisp data] and the preprocessed New features are feed into autoencoder neural network model as shown on Fig. 2 “Stacked Sparse Auto-Encoder Model with pre-processing”)
and a fuzzy input …configured to input the activation level into a second set of input nodes of the autoencoder. (Examiner notes that the input features and the preprocessed New features are feed into autoencoder neural network model as shown on Fig. 2 “Stacked Sparse Auto-Encoder Model with pre-processing” see Training Phase step 2-3 on pg. 4 “Given a sample, the fuzzy regions where the input and output vector lie, i.e. where their membership value is maximum, those regions are recognized and a fuzzy rule is formulated. In this manner all fuzzy rules are formulated. Steps 3 and 4 are followed for resolving conflicts amongst rules. Step 3 Calculate βP where P is the class label and varies from {1,2,3,....}. In (1), k ∈ P refers to all samples for a given rule that has P as the output class label and j refers to dimension of input data… where µkj (xkj ) is activation of max membership function for feature j of an input x having n features.”)
Sevakula does not teach …component. 
Yumer teaches …component (Col 8 lines 1-5 “With reference to FIG. 6, computing device 600 includes a bus 610 that directly or indirectly couples the following devices: memory 612, one or more processors 614”)
Sevakula and Yumer are analogous art because they are both directed to neural network. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sevakula to incorporate the teaching of Yumer to include autoencoder neural network to reduce the dimensionality of procedural modeling system. 
One of ordinary skill in the art would have been motivated to make this modification in order to provide a procedural modeling system “that allows users to generate new objects by adjusting the new parameters of the trained autoencoder neural network” for the purpose of generating new objects quicker using autoencoder neural network as disclosed by Yumer (abstract “Both procedural model parameters and visual features from the sample objects are used to train an autoencoder neural network , which maps a small number of new parameters to the larger number of procedural model parameters of the original procedural model. A user interface may be provided that allows users to generate new objects by adjusting the new parameters of the trained autoencoder neural network, which outputs procedural model parameters. The output procedural model parameters may be provided to the procedural model to generate the new objects.”). 

Regarding claim 13
Sevakula in view of Yumer teaches the system of claim 12. 
Sevakula further teaches wherein the sample comprises a training sample of the plurality of training samples, (FIG. 1 shows receiving plurality of raw input features also see pg. 2 right col “The second term in (5) is used as a regularization term and the term λ controls its importance in the equation. m refers to the number of training samples, y refers to desired output, nl refers to number of neurons in hidden layer l while sl refers to number of hidden layers.”)
the system further comprising a training …configured to cause the activation level component, (See training Phase step 2-3 on pg. 4 “Given a sample, the fuzzy regions where the input and output vector lie, i.e. where their membership value is maximum, those regions are recognized and a fuzzy rule is formulated. In this manner all fuzzy rules are formulated. Steps 3 and 4 are followed for resolving conflicts amongst rules. Step 3 Calculate βP where P is the class label and varies from {1,2,3,....}. In (1), k ∈ P refers to all samples for a given rule that has P as the output class label and j refers to dimension of input data… where µkj (xkj ) is activation of max membership function for feature j of an input x having n features.”
(Examiner notes that the input features [corresponds to raw/crisp data] and the preprocessed New features are feed into autoencoder neural network model as shown on Fig. 2 “Stacked Sparse Auto-Encoder Model with pre-processing”)
and fuzzy input …to operate on the training samples during training of one or more autoencoder levels. (Examiner notes that the input features and the preprocessed New features[corresponds to fuzzy data] are feed into autoencoder neural network model as shown on Fig. 2 “Stacked Sparse Auto-Encoder Model with pre-processing”)
Yumer further teaches …component (Col 8 lines 1-5 “With reference to FIG. 6, computing device 600 includes a bus 610 that directly or indirectly couples the following devices: memory 612, one or more processors 614”)
Sevakula and Yumer are analogous art because they are both directed to neural network. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sevakula to incorporate the teaching of Yumer to include autoencoder neural network to reduce the dimensionality of procedural modeling system. 
One of ordinary skill in the art would have been motivated to make this modification in order to provide a procedural modeling system “that allows users to generate new objects by adjusting the new parameters of the trained autoencoder neural network” for the purpose of generating new objects quicker using autoencoder neural network as disclosed by Yumer (abstract “Both procedural model parameters and visual features from the sample objects are used to train an autoencoder neural network , which maps a small number of new parameters to the larger number of procedural model parameters of the original procedural model. A user interface may be provided that allows users to generate new objects by adjusting the new parameters of the trained autoencoder neural network, which outputs procedural model parameters. The output procedural model parameters may be provided to the procedural model to generate the new objects.”). 

Regarding claim 14
Sevakula in view of Yumer teaches the system of claim 12. 
Sevakula further teaches wherein the sample comprises a real-world sample, (pg. 2 right col second paragraph “The cost function for an auto-encoder is given by (5). W and b refers to weight matrix and bias vector respectively. The second term in (5) is used as a regularization term and the term λ controls its importance in the equation. m refers to the number of training samples, y refers to desired output, nl refers to number of neurons in hidden layer l while sl refers to number of hidden layers.”)
the system further comprising an on-line …configured to gather the real world sample, (pg. 2 right col second paragraph “The cost function for an auto-encoder is given by (5). W and b refers to weight matrix and bias vector respectively. The second term in (5) is used as a regularization term and the term λ controls its importance in the equation. m refers to the number of training samples, y refers to desired output, nl refers to number of neurons in hidden layer l while sl refers to number of hidden layers.”)
the on-line component further configured to cause the activation level…, (See training Phase step 2-3 on pg. 4 “Given a sample, the fuzzy regions where the input and output vector lie, i.e. where their membership value is maximum, those regions are recognized and a fuzzy rule is formulated. In this manner all fuzzy rules are formulated. Steps 3 and 4 are followed for resolving conflicts amongst rules. Step 3 Calculate βP where P is the class label and varies from {1,2,3,....}. In (1), k ∈ P refers to all samples for a given rule that has P as the output class label and j refers to dimension of input data… where µkj (xkj ) is activation of max membership function for feature j of an input x having n features.”
crisp input…, 30WO 2018/101958PCT/US2016/064662(Examiner notes that the input features [corresponds to raw/crisp data] and the preprocessed New features are feed into autoencoder neural network model as shown on Fig. 2 “Stacked Sparse Auto-Encoder Model with pre-processing”)
and fuzzy input …to process the real world data for input to a neural network comprising one or more autoencoder levels. (Examiner notes that the input features and the preprocessed New features are feed into autoencoder neural network model as shown on Fig. 2 “Stacked Sparse Auto-Encoder Model with pre-processing”)
Yumer further teaches …component (Col 8 lines 1-5 “With reference to FIG. 6, computing device 600 includes a bus 610 that directly or indirectly couples the following devices: memory 612, one or more processors 614”)
Sevakula and Yumer are analogous art because they are both directed to neural network. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sevakula to incorporate the teaching of Yumer to include autoencoder neural network to reduce the dimensionality of procedural modeling system. 
One of ordinary skill in the art would have been motivated to make this modification in order to provide a procedural modeling system “that allows users to generate new objects by adjusting the new parameters of the trained autoencoder neural network” for the purpose of generating new objects quicker using autoencoder neural network as disclosed by Yumer (abstract “Both procedural model parameters and visual features from the sample objects are used to train an autoencoder neural network , which maps a small number of new parameters to the larger number of procedural model parameters of the original procedural model. A user interface may be provided that allows users to generate new objects by adjusting the new parameters of the trained autoencoder neural network, which outputs procedural model parameters. The output procedural model parameters may be provided to the procedural model to generate the new objects.”). 

Regarding claim 16 
Sevakula in view of Yumer teaches the method of claim 12. 
Sevakula further teaches wherein input the crisp input… and the fuzzy input… are configured to output to an input layer of a neural network, (Examiner notes that the input features and the preprocessed New features are feed into autoencoder neural network model as shown on Fig. 2 “Stacked Sparse Auto-Encoder Model with pre-processing”)
the neural network comprising a plurality of auto-encoder layers. (FIG. 1-2 shows stacked autoencoders with multiple layers see pg. 3 and 4 “Fig. 2 Stacked Sparse Auto-Encoder Model with pre-processing”) 
Yumer further teaches …component (Col 8 lines 1-5 “With reference to FIG. 6, computing device 600 includes a bus 610 that directly or indirectly couples the following devices: memory 612, one or more processors 614”)
Sevakula and Yumer are analogous art because they are both directed to neural network. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sevakula to incorporate the teaching of Yumer to include autoencoder neural network to reduce the dimensionality of procedural modeling system. 
One of ordinary skill in the art would have been motivated to make this modification in order to provide a procedural modeling system “that allows users to generate new objects by adjusting the new parameters of the trained autoencoder neural network” for the purpose of generating new objects quicker using autoencoder neural network as disclosed by Yumer (abstract “Both procedural model parameters and visual features from the sample objects are used to train an autoencoder neural network , which maps a small number of new parameters to the larger number of procedural model parameters of the original procedural model. A user interface may be provided that allows users to generate new objects by adjusting the new parameters of the trained autoencoder neural network, which outputs procedural model parameters. The output procedural model parameters may be provided to the procedural model to generate the new objects.”). 

Regarding claim 18
Sevakula teaches …determine an activation level based on a sample for at least one membership function, (See training Phase step 2-3 “Given a sample, the fuzzy regions where the input and output vector lie, i.e. where their membership value is maximum, those regions are recognized and a fuzzy rule is formulated. In this manner all fuzzy rules are formulated. Steps 3 and 4 are followed for resolving conflicts amongst rules. Step 3 Calculate βP where P is the class label and varies from {1,2,3,....}. In (1), k ∈ P refers to all samples for a given rule that has P as the output class label and j refers to dimension of input data… where µkj (xkj ) is activation of max membership function for feature j of an input x having n features.” Also see pg. 2 right col “A hidden neuron is considered active if its activation (output) is greater than 0. It is observed from the visual cortex that at a time only few neurons are active and not all. Taking this idea closely, SA is different from regular autoencoders because it ensures that hidden neurons are not active most of the time. In other words, at a time, only few neurons in a layer are active. The goal of training in this manner is that unique representations are found for each class of training samples and thus be robust to noise [18], [19]. These kind of representations are found by defining sparsity parameter ρ, which refers to the average activation energy of neurons. Applying sparsity constraint to the autoencoder ensures that average activation of neurons is close to the desired ρ.”)
wherein the membership function corresponds to a group or cluster determined based on training data; (pg. 4 left col “The division of input feature into k fuzzy regions provide Sparse Auto-encoder extra freedom to learn non-linear relationships and may result in more useful features after SA learning. The use of k-means clustering allows similar feature values to be grouped together and increases the significance of membership function and regions. It may be noted that in the process, the number of features after pre-processing would increase.”)
input features for a sample into a first set of input nodes of a neural network, (FIG. 1 shows receiving plurality of raw input features)
wherein the neural network comprises one or more autoencoder layers and an input layer comprising the first set of input nodes and a second set of input nodes; (FIG. 2 shows receiving plurality of input features at autoencoder neural network layers nodes)
and input the activation level into the second set of input nodes of the neural network. (See training Phase step 2-3 “Given a sample, the fuzzy regions where the input and output vector lie, i.e. where their membership value is maximum, those regions are recognized and a fuzzy rule is formulated. In this manner all fuzzy rules are formulated. Steps 3 and 4 are followed for resolving conflicts amongst rules. Step 3 Calculate βP where P is the class label and varies from {1,2,3,....}. In (1), k ∈ P refers to all samples for a given rule that has P as the output class label and j refers to dimension of input data… where µkj (xkj ) is activation of max membership function for feature j of an input x having n features.”)
Sevakula does not teach computer readable storage media storing instructions that, when executed by one or more processors, cause the one or more processors. 
Yumer teaches computer readable storage media storing instructions that, when executed by one or more processors, cause the one or more processors. (Col 8 lines 1-5 “With reference to FIG. 6, computing device 600 includes a bus 610 that directly or indirectly couples the following devices: memory 612, one or more processors 614”)
Sevakula and Yumer are analogous art because they are both directed to neural network. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sevakula to incorporate the teaching of Yumer to include autoencoder neural network to reduce the dimensionality of procedural modeling system. 
One of ordinary skill in the art would have been motivated to make this modification in order to provide a procedural modeling system “that allows users to generate new objects by adjusting the new parameters of the trained autoencoder neural network” for the purpose of generating new objects quicker using autoencoder neural network as disclosed by Yumer (abstract “Both procedural model parameters and visual features from the sample objects are used to train an autoencoder neural network , which maps a small number of new parameters to the larger number of procedural model parameters of the original procedural model. A user interface may be provided that allows users to generate new objects by adjusting the new parameters of the trained autoencoder neural network, which outputs procedural model parameters. The output procedural model parameters may be provided to the procedural model to generate the new objects.”). 

Regarding claim 19
Sevakula in view of Yumer teaches the computer readable storage media of claim 18. 
Sevakula further teaches wherein the instructions further cause the …to determine a plurality of groups or clusters based on the training data, (pg. 4 left col “To account for this case, we plan to use clustering methods to naturally recognize the segregated groups and accordingly find their parameters for normalization. The algorithm for the entire method is given below… Using LLoyd’s k-means clustering algorithm, the data is clustered into K groups. The value for K is either given by user or chosen using Silhouette index [20] or set as a default value. Step 3 Gaussian Bell membership function is defined for each cluster, and a new feature is made for each of the K clusters.”)
wherein the plurality of groups or clusters comprise the group or cluster. (Pg. 4 left col “The division of input feature into k fuzzy regions provide Sparse Auto-encoder extra freedom to learn non-linear relationships and may result in more useful features after SA learning. The use of k-means clustering allows similar feature values to be grouped together and increases the significance of membership function and regions. It may be noted that in the process, the number of features after pre-processing would increase.”)
Yumer teaches one or more processors…  (Col 8 lines 1-5 “With reference to FIG. 6, computing device 600 includes a bus 610 that directly or indirectly couples the following devices: memory 612, one or more processors 614”)
Sevakula and Yumer are analogous art because they are both directed to neural network. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sevakula to incorporate the teaching of Yumer to include autoencoder neural network to reduce the dimensionality of procedural modeling system. 
One of ordinary skill in the art would have been motivated to make this modification in order to provide a procedural modeling system “that allows users to generate new objects by adjusting the new parameters of the trained autoencoder neural network” for the purpose of generating new objects quicker using autoencoder neural network as disclosed by Yumer (abstract “Both procedural model parameters and visual features from the sample objects are used to train an autoencoder neural network , which maps a small number of new parameters to the larger number of procedural model parameters of the original procedural model. A user interface may be provided that allows users to generate new objects by adjusting the new parameters of the trained autoencoder neural network, which outputs procedural model parameters. The output procedural model parameters may be provided to the procedural model to generate the new objects.”). 
Regarding claim 20
Sevakula in view of Yumer teaches the computer readable storage media of claim 19.  
Sevakula further teaches wherein the instructions further cause the …to generate a plurality of membership functions for the plurality of groups or clusters, (see training Phase step 2-3 on pg. 4 “Given a sample, the fuzzy regions where the input and output vector lie, i.e. where their membership value is maximum, those regions are recognized and a fuzzy rule is formulated. In this manner all fuzzy rules are formulated. Steps 3 and 4 are followed for resolving conflicts amongst rules. Step 3 Calculate βP where P is the class label and varies from {1,2,3,....}. In (1), k ∈ P refers to all samples for a given rule that has P as the output class label and j refers to dimension of input data… where µkj (xkj ) is activation of max membership function for feature j of an input x having n features.”)
wherein the plurality of membership functions comprise the membership function. (Pg. 4 left col “Our goal for preprocessing is to enable the SA model to work for all data sets. With real data, two cases are possible. First case is when numerical range of values is different for different attributes, which is treated by some kind of data normalization. We plan to use fuzzy membership functions (MFs) for this process as using them is a form of non-linear normalization. Second case which happens often is that data may be naturally segregated in groups, with gaps in between. Therefore normalizing the entire data with a single set of parameters may not be best; instead normalizing each group of data with its own set of parameters might show the variety in data in a much better manner. To account for this case, we plan to use clustering methods to naturally recognize the segregated groups and accordingly find their parameters for normalization. The algorithm for the entire method is given below.”)
Yumer teaches one or more processors…  (Col 8 lines 1-5 “With reference to FIG. 6, computing device 600 includes a bus 610 that directly or indirectly couples the following devices: memory 612, one or more processors 614”)
Sevakula and Yumer are analogous art because they are both directed to neural network. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sevakula to incorporate the teaching of Yumer to include autoencoder neural network to reduce the dimensionality of procedural modeling system. 
One of ordinary skill in the art would have been motivated to make this modification in order to provide a procedural modeling system “that allows users to generate new objects by adjusting the new parameters of the trained autoencoder neural network” for the purpose of generating new objects quicker using autoencoder neural network as disclosed by Yumer (abstract “Both procedural model parameters and visual features from the sample objects are used to train an autoencoder neural network , which maps a small number of new parameters to the larger number of procedural model parameters of the original procedural model. A user interface may be provided that allows users to generate new objects by adjusting the new parameters of the trained autoencoder neural network, which outputs procedural model parameters. The output procedural model parameters may be provided to the procedural model to generate the new objects.”). 

Claims 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sevakula et al. (“Data Preprocessing methods for Sparse Auto-encoder based Fuzzy Rule Classifier”, hereinafter: Sevakula) in view of Yumer et al. (US Pat No. 10552730 B3) and further in view of Petridis et al. (“Deep Complementary Bottleneck Features for visual Speech Recognition”, hereinafter: Petridis)
Regarding claim 15  
Sevakula in view of Yumer teaches the method of claim 12. 
Yumer further teaches component (Col 8 lines 1-5 “With reference to FIG. 6, computing device 600 includes a bus 610 that directly or indirectly couples the following devices: memory 612, one or more processors 614”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sevakula to incorporate the teaching of Yumer to include autoencoder neural network to reduce the dimensionality of procedural modeling system. 
One of ordinary skill in the art would have been motivated to make this modification in order to provide a procedural modeling system “that allows users to generate new objects by adjusting the new parameters of the trained autoencoder neural network” for the purpose of generating new objects quicker using autoencoder neural network as disclosed by Yumer (abstract “Both procedural model parameters and visual features from the sample objects are used to train an autoencoder neural network , which maps a small number of new parameters to the larger number of procedural model parameters of the original procedural model. A user interface may be provided that allows users to generate new objects by adjusting the new parameters of the trained autoencoder neural network, which outputs procedural model parameters. The output procedural model parameters may be provided to the procedural model to generate the new objects.”). 
Sevakula in view of Yumer does not teach the method further comprising a classification …configured to process an output from an auto encoder layer and to generate and output a classification using a classification layer, the classification layer comprising two or more nodes. 
Petridis teaches the method further comprising a classification …configured to process an output from an auto encoder layer and to generate and output a classification using a classification layer, (pg. 2305 left col first paragraph “Then the decoding layers of the autoencoder are removed and replaced with classification layers and a softmax output layer in order to make the low dimensional representation more discriminative for visual speech recognition.”)
the classification layer comprising two or more nodes. (pg. 2305 left col “In the second stage, we remove the decoding layers and add two classification layers followed by an output softmax layer.”)
Sevakula, Yumer and Petridis are analogous art because they are both directed to neural network. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sevakula in view of Yumer to Petridis to include deep autoencoder with deep complementary bottleneck features for visual recognition.
One of ordinary skill in the art would have been motivated to make this modification in order to provide “an improve deep autoencoder with a bottleneck layer in order to reduce the dimensionality of the image” as disclosed by Petridis (abstract “To the best of our knowledge, this is the first work that extracts DBNFs for visual speech recognition directly from pixels. We first train a deep autoencoder with a bottleneck layer in order to reduce the dimensionality of the image. Then the autoencoder’s decoding layers are replaced by classification layers which make the bottleneck features more discriminative. Discrete Cosine Transform (DCT) features are also appended in the bottleneck layer during training in order to make the bottleneck features complementary to DCT features.”). 

Regarding claim 17
Sevakula in view of Yumer with Petridis teaches the method of claim 16. 
Petridis teaches wherein the neural network further comprises a classification layer, (pg. 2305 left col “In the second stage, we remove the decoding layers and add two classification layers followed by an output softmax layer.”)
wherein the classification layer provides an output indicating a classification for crisp input of a sample. (Examiner notes that Fig. 1b shows output layer outputting data see “Fig. 1: System Overview. First, a deep autoencoder is trained (a) in order to compress the high dimensional image to a low dimensional representation which is the output of the bottleneck layer. Then, the decoding layers are replaced by classification layers (b) aiming to make the bottleneck features more discriminative. Optionally, the DCT features can be appended in the bottleneck layer in order to make the bottleneck features complementary to DCT features. Finally, both types of features are augmented with their first and second derivatives, concatenated and fed to an LSTM-RNN classifier (c) which models the temporal dynamics.”)
Sevakula, Yumer and Petridis are analogous art because they are all directed to neural network. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sevakula in view of Yumer to incorporate the teaching of Petridis to include deep autoencoder with deep complementary bottleneck features for visual recognition.
One of ordinary skill in the art would have been motivated to make this modification in order to provide “an improve deep autoencoder with a bottleneck layer in order to reduce the dimensionality of the image” as disclosed by Petridis (abstract “To the best of our knowledge, this is the first work that extracts DBNFs for visual speech recognition directly from pixels. We first train a deep autoencoder with a bottleneck layer in order to reduce the dimensionality of the image. Then the autoencoder’s decoding layers are replaced by classification layers which make the bottleneck features more discriminative. Discrete Cosine Transform (DCT) features are also appended in the bottleneck layer during training in order to make the bottleneck features complementary to DCT features.”). 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nelwamondo et al. (“FUZZY ARTMAP AND NEURAL NETWORK APPROACH TO ONLINE PROCESSING OF INPUTS WITH MISSING VALUES”) teaches an ensemble of Fuzzy-ARTMAPs is used for classification whereas an ensemble of multi-layer perceptrons is used for the regression problem. 
Yan et al. (“Correcting Instrumental Variation and Time-Varying Drift: A Transfer Learning Approach With Autoencoders”) teaches drift correction autoencoder (DCAE) and learns to model and correct the influential factors explicitly with the help of transfer samples.
Kumar et al. (“An Approach for Intrusion Detection Using Fuzzy Feature Clustering”) teaches an efficient fuzzy feature clustering method that uses different text processing techniques that uses suitable data mining techniques. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN C MANG whose telephone number is (571)270-7598. The examiner can normally be reached Mon - Fri 8:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.M./Examiner, Art Unit 2126    
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126